REISSUE OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Continuing Obligations
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 10,052,209 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Petition Decision of 06-14-2022
The petition of 02-28-2022 to accept an unintentionally delayed claim under 35 U.S.C. 119 (e) for the benefit of priority to a prior-filed provisional application was granted on 06-14-2022. 

Specification Amendment of 02-28-2022
The amendment does not provide the correct location of the original specification being amended. Column 8 line 82 should be column 8 line 62. Additionally, the numbering of the elements in this paragraph are still not correct. The tibial anchoring component should be 370 and the talus anchoring component should be 322. While one correction was made in the amendment others are still necessary for consistency. The entire specification should be examined for consistency of reference numerals. Correction is Required. 

Election/Restrictions
The election/restriction of 08-30-2021 has been reviewed in view of applicant’s arguments on 02-28-2022 and the election/restriction has been withdrawn. The examiner will examine all claims 1-26.

Reissue Declaration
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
The error statement in the reissue declaration is defective. The present reissue is a broadening reissue. This requires the error statement to identify an original patent claim being broadened, particularly point out a word or phrase in this original patent claim which is being broadened or deleted, and explain how the inclusion of this limitation in the original patent claim made the original patent partially or wholly inoperative or invalid. No word or phrase from the original patent claims has been specifically identified and no explanation of how the inclusion of this limitation in the original patent claim made the original patent partially or wholly inoperative or invalid was provided.
See MPEP 1414, Roman Numeral II, (B), third paragraph, which  indicates in pertinent part that:
For an application filed on or after September 16, 2012 that seeks to enlarge the scope of the claims of the patent, the reissue oath or declaration must also identify a claim that the application seeks to broaden. A general statement, e.g., that all claims are broadened, is not sufficient to satisfy this requirement. In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression . . .  in an original claim, and how it renders the original patent wholly or partly inoperative or invalid.

Emphasis added.
Claims 1-26 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

Application Data Sheet
	The corrected ADS of 02-28-2022 has been reviewed and it still has incorrect data in the Domestic Benefit section. On the 2nd page the prior application status should be “Expired” rather than “Patented” because the prior application was a provisional application. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 11, 15 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to claim 1, the original disclosure fails to provide support for the superior bearing having an interior surface “reversibly” bonded with the superior side of the bearing support plate; the original disclosure fails to provide support or antecedent basis for the bearing support plate having a flange on the inferior surface; and the inferior bearing having an opening sized to receive the flange. There appears to be support for a “protrusion”, but not a flange.
With respect to claim 7, the original disclosure fails to provide support for the inferior surface of the superior bearing being “congruent”.
With respect to claim 11, the original disclosure fails to provide support for the removal and replacement of the 2nd and/or the 1st bearing.
With respect to claim 15, the original disclosure fails to provide support for the 2nd bearing allowing less than 11° of frontal plane motion.
With respect to claim 16, the original disclosure fails to provide support for the superior bearing having an interior surface “reversibly” bonded with the superior side of the superior side of the bearing support plate.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

With respect to claim 4, “bearing” is missing after “polyaxial” and this gives rise to a question as to whether it is referring back to the bearing or not.
With respect to claim 12, in line 2 there is two instances of “component” making the scope of the claim unclear.
With respect to claim 17 recites the limitation "the inferior surface" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
With respect to claim 19, the limitation that the bearing component includes discrete bearing components is indefinite as “a” bearing component means one (1), and one cannot be comprised of a plurality of discrete components. 
With respect to claims 21 and 23, line 3, there is no antecedent basis for “the fixed bearing component”.

Response to Arguments
The reissue declaration is still deficient for the reasons noted above. The election/restriction requirement has been withdrawn.

Conclusion
	Claims 1-26 are rejected.
	                              
           				Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN K DAWSON whose telephone number is (571)272-4694. The examiner can normally be reached on M-F 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors Gay Ann Spahn and Eileen Lillis can be reached at 571-272-7731 and 571-272-6928, respectively.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated
 information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

Signed: 	/GLENN K DAWSON/
		Glenn K. Dawson
		Primary Examiner, Art Unit 3993 

Conferees:	/BMF/
		Beverly M. Flanagan
		Primary Examiner, Art Unit 3993

		/GAS/
		Gay Ann Spahn 
		Supervisory Primary Examiner, Art Unit 3993